t c memo united_states tax_court mark spitz petitioner v commissioner of internal revenue respondent docket no filed date don paul badgley and brian gary isaacson for petitioner kirk m paxson and julie l payne for respondent memorandum opinion haines judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure as well as additions to tax under sec_6662 of dollar_figure and dollar_figure for and years at issue respectively unless otherwise indicated all section references are to continued after concessions the issues for decision are whether the capital_loss limitations of sec_1211 apply to the computation of alternative_minimum_taxable_income amti whether alternative_minimum_tax amt capital losses_incurred in and can be carried back as an alternative_tax net_operating_loss atnol to reduce amti in and and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the years at issue background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts first supplemental stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in san jose california when he filed the petition continued the internal_revenue_code code as amended all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar the parties filed a stipulation of settled issues petitioner concedes the reduction in wages of dollar_figure and denial of dollar_figure of itemized_deductions for respondent concedes that the correct deficiency for is dollar_figure and assuming the government’s position is sustained respondent concedes the correct penalty under sec_6662 is dollar_figure for respondent concedes that petitioner is entitled to an itemized_deduction for state income taxes of dollar_figure and that the prior year minimum_tax_credit in is contingent on petitioner’s tax_liability a incentive stock_options petitioner began employment with seagate software inc seagate on date after veritas software corp veritas acquired seagate on date petitioner stayed on as a full-time_employee of veritas until date as part of his compensation from both companies petitioner was granted options to acquire common_stock all of which qualified as incentive stock_options iso petitioner’s seagate isos were converted to veritas isos when veritas took over seagate but the converted isos continued to be governed by the original seagate stock_option grants and retained the seagate grant number petitioner was granted additional isos by veritas which were governed by the veritas equity incentive_stock_option plan petitioner was not a dealer or trader in securities he exercised veritas isos and acquired big_number shares in a series of transactions beginning date and ending date petitioner paid dollar_figure to exercise the isos and acquired the shares which had a fair_market_value fmv of dollar_figure at the various dates of exercise between date and date petitioner sold all of the veritas shares acquired by exercising isos in the market_value for veritas stock began to fall and continued to decline thereafter the proceeds petitioner received from the sale of the veritas shares totaled dollar_figure b federal_income_tax return sec_1 federal_income_tax return petitioner timely filed his federal_income_tax return which was prepared by a certified_public_accountant the return reported wages from veritas of dollar_figure capital_gains of dollar_figure miscellaneous income of dollar_figure and after itemized_deductions of dollar_figure taxable_income of dollar_figure the return reported regular_tax of dollar_figure and amt of dollar_figure for a total_tax liability of dollar_figure after deducting a foreign_tax_credit of dollar_figure on date relying on the advice of brian g isaacson a tax attorney petitioner filed a form 1040x amended u s individual_income_tax_return amending his federal_income_tax return amended_return with a form_8275 disclosure statement the internal_revenue_service irs accepted the amended_return that mr isaacson prepared the amended_return reported wages from veritas of dollar_figure rather than the dollar_figure initially reported the increase of dollar_figure in wages was attributable to sales of veritas stock by petitioner which did not qualify for capital_gain treatment and had to be included in ordinary_income a subject discussed in more detail later in this opinion as a result for regular_tax purposes petitioner reported dollar_figure in capital_gains rather than the dollar_figure initially reported miscellaneous income remained the same at dollar_figure and itemized_deductions were increased by dollar_figure to total dollar_figure the changes resulted in taxable_income of dollar_figure the amended_return reported regular income_tax of dollar_figure and amt of dollar_figure for a total_tax liability of dollar_figure after deducting a foreign_tax_credit of dollar_figure petitioner’s total_tax liability each return and amended_return mr isaacson prepared included a form_8275 which contained mr isaacson’s tax opinion letter to petitioner to avoid certain penalties form_8275 is used by taxpayers and income_tax return preparers to disclose items or positions that are not otherwise adequately disclosed on a tax_return the form is filed to avoid the portions of the accuracy-related_penalty due to disregard of rules or to a substantial_understatement_of_income_tax for non-tax-shelter items if the return position has a reasonable basis it can also be used for disclosures relating to preparer penalties for understatements due to unrealistic positions or disregard of rules was reduced from dollar_figure to dollar_figure resulting in a dollar_figure refund claim respondent issued the notice_of_deficiency in dispute on date with respect to the income_tax_liability for the notice_of_deficiency increased capital_gains by dollar_figure reduced wages by dollar_figure and denied dollar_figure of itemized_deductions resulting in a determined deficiency of dollar_figure together with a dollar_figure sec_6662 accuracy-related_penalty federal_income_tax return mr isaacson prepared petitioner’ sec_2001 federal_income_tax return with an attached form_8275 setting out his legal position the return reported wages from veritas of dollar_figure capital_gain of dollar_figure miscellaneous income of dollar_figure and itemized_deductions of dollar_figure resulting in taxable_income of dollar_figure the return reported regular income_tax of dollar_figure no alternative_minimum_tax and a credit for the prior year’s minimum_tax of dollar_figure resulting in a dollar_figure tax_liability the notice_of_deficiency issued on date with respect to reduced the credit for the prior year’s minimum_tax from dollar_figure to dollar_figure resulting in a determined deficiency of dollar_figure together with a dollar_figure sec_6662 accuracy-related_penalty other amended returns for and petitioner attempted to file three other amended returns two for and one for based upon advice from mr isaacson each return was prepared by mr isaacson and included form_8275 the irs accepted none of these additional returns in addition on date petitioner filed a separate form 1040x for and for with the handwritten notation notice of protective incomplete claim claiming a refund of dollar_figure for each year and containing the following statement the taxpayer’s original return erroneously reported an amount due based on an incorrect valuation and or inclusion of stock_options both qualified and non qualified and the incorrect application of the amt net_operating_loss and amt credit a list of the legal grounds supporting the amended return’s valuation of stock_options and or exclusion of such options from income along with the correct application of the amt net_operating_loss and amt credit is attached to this form the application of the attached legal arguments to the taxpayer’s stock_option transactions will result in a change in the amount due for line sec_1 through and through on the front of thi sec_1040x form the exact amount of the refund will be determined pending the final_determination of facts and the release of a technical_advice memo or court decision the notice_of_deficiency issued date specifically denied the dollar_figure refund claims for and c procedural background on date petitioner filed a complaint in the court of federal claims spitz v united_states no 04-130t requesting refunds for the years and in response to respondent’s date notice_of_deficiency for the years at issue petitioner timely filed a petition with the court on date on date the court of federal claims entered an order suspending spitz v united_states supra pending the outcome of this case discussion a isos and amt isos generally sec_421 provides that if the requirements of sec_422 are met a taxpayer does not recognize income either upon the granting5 of an iso to the taxpayer or when the stock is transferred6 to the taxpayer upon exercise of an iso recognition of income is deferred until the disposition of the stock sec_421 sec 14a 422a-1 q a-1 temporary income_tax regs fed reg date gain on the sale at all times from the date of granting the option until months before the date of exercise the option holder must be an employee of the company granting the option sec_422 the date on which an iso is granted is the date on which all corporate action necessary for the grant of the iso is completed sec_1 c income_tax regs for purposes of sec_421 through the term transfer means the transfer of ownership or substantially_all rights of ownership of a share of stock to an individual pursuant to his exercise of a statutory option sec_1 g income_tax regs a disposition of iso stock generally means any sale exchange or gift of or transfer of legal_title to the stock sec_424 of the stock is characterized as capital_gain if the holding requirements under sec_422 are satisfied sec_1221 and sec_1222 sec 14a 422a-1 q a-1 temporary income_tax regs supra in order to qualify for capital_gain treatment the taxpayer must hold the stock he acquires by exercising an iso for a period ending no earlier than years after the grant_date or year after the transfer of the stock to him sec_422 selling a share of stock before the holding_period expires results in a disqualifying_disposition sec_421 if a disposition is disqualified recognized gain on the sale of the stock is characterized as ordinary_income up to the fair_market_value fmv of the stock at the date the option is exercised and the balance if any is treated as capital_gain sec_421 sec 14a 422a-1 q a-2 a temporary income_tax regs supra the gain treated as ordinary_income in a disqualifying_disposition is the lesser_of the fair_market_value of the stock on the date of exercise minus the option_price or the amount_realized on disposition minus the option_price sec 14a 422a-1 q a-2 a temporary income_tax regs fed reg date new regulations under sec_422 became effective date but are not applicable to the years at issue sec_1 f income_tax regs if the amount_realized on a disqualified disposition is less than the fmv at the date of exercise the taxpayer recognizes gain only to the extent of the sale price over the option_price not the fmv over the option_price at the date of exercise sec_422 petitioner’s amended returns reported veritas stock sales resulting in qualifying and disqualifying dispositions the disqualifying dispositions were the result of selling shares within year of transfer petitioner’ sec_2001 return and amended_return reported that all veritas shares sold during the tax_year were qualifying dispositions the amt and its impact on the exercise of isos for regular_tax purposes sec_421 defers the recognition of income on the exercise of an iso until the disposition of the stock however for amt purposes sec_421 does not apply sec_56 instead the exercise of an iso results in the recognition of income under sec_83 see sec_56 124_tc_165 affd __ f 3d __ 8th cir date sec_1_83-7 income_tax regs consequently if the stock’s fmv exceeds the option_price on the date of exercise a taxpayer recognizes ordinary_income for amt purposes in the year an iso is exercised sec_55 sec_56 sec_83 117_tc_237 affd 65_fedappx_508 5th cir if a taxpayer makes a disqualifying_disposition in the same year the iso is exercised and the amount_realized is less than the fmv at the exercise date the regular_tax rules of sec_422 apply for amt purposes thus the amount the taxpayer includes as amti will not exceed the amount_realized over the adjusted_basis sec_56 sec_422 the amt and its impact on the basis of iso stock for regular_tax purposes the taxpayer’s basis in stock acquired by exercising an iso is the exercise price sec_421 sec_1012 however for amt purposes a taxpayer’s basis in stock acquired by exercising an iso is the fmv of the stock at the date of exercise sec_56 sec_83 sec_1012 thus when stock is sold in a tax_year subsequent to the year in which the iso was exercised the amount of gain_or_loss recognized for amt purposes will vary from the amount of gain_or_loss recognized for regular_tax purposes this anomaly may create inequitable results when a taxpayer such as petitioner finds himself holding stock that has decreased in value in the year after a year in which he recognized large amounts of amt in this situation the amt imposed on the gain from exercise of the iso results in payment of tax on income the taxpayer may never actually receivedollar_figure in an attempt to avoid these harsh results petitioner asserts the capital_loss limitations under sec_1211 and sec_1212 do not apply to the computation of amti he is entitled to carry back capital losses as an atnol to reduce his amti in the years at issue and he is not liable for accuracy-related_penalties under sec_6662 for the tax years at issue b sec_1211 generally losses generated by the sale_or_exchange of capital assets are allowed only to the extent allowed in sec_1211 and sec_1212 sec_165 sec_1211 requires a noncorporate taxpayer to first offset capital losses against capital_gains if aggregate capital losses exceed aggregate capital_gains up to dollar_figure of the excess may be deducted against ordinary_income sec_1211 if a noncorporate taxpayer has capital losses exceeding the limitations of sec_1211 the this became an acute problem in after the market crash of the stock of so-called dot com companies many employees exercised isos in and at a time when the underlying stock had substantially appreciated also many employees intentionally waited the 1-year holding_period before selling the stock in order to recognize capital_gain as opposed to ordinary_income on the stock’s appreciation for regular_tax purposes in after the stock crash the employees found their stock’s value had substantially decreased leaving the employees with substantial amt capital losses unused losses may only be carried forward to subsequent tax years not back see sec_1212 starting on date and ending date petitioner exercised veritas stock_options and recognized large amounts of ordinary_income for amt purposes however market values fell and petitioner sold over a period extending from date through date all of the veritas stock he had acquired by exercising the isos petitioner sold most of the shares at prices below fmv at the date of exercise as a result petitioner recognized large amt capital losses with minimal amt capital gainsdollar_figure petitioner contends that the capital_loss limitations of sec_1211 and sec_1212 do not apply to amt capital losses for purposes of calculating amti in general all the code provisions that apply in computing regular taxable_income also apply when determining a taxpayer’s amti except as otherwise provided by statute regulation or other publication issued by the commissioner loomis v commissioner tcmemo_1997_381 sec_1_55-1 income_tax regs sec_55 is unambiguous the computation of amti requires a taxpayer to first compute his regular taxable_income and then adjust that amount to reflect the items described in to avoid confusion between petitioner’s capital losses the court refers to his capital_loss for regular_tax purposes as his regular capital_loss and refers to his capital_loss for amt purposes as his amt capital_loss sec_56 sec_57 and sec_58 118_tc_1 there are no provisions within sec_55 through and the accompanying regulations excluding capital_loss limitations under sec_1211 and sec_1212 from the calculation of an individual’s amti to the contrary as explained by the joint_committee on taxation for most purposes the tax_base for the new alternative_minimum_tax is determined as though the alternative_minimum_tax were a separate and independent income_tax system in certain instances the operation of the alternative_minimum_tax as a separate and independent tax system is set forth expressly in the code in other instances however where no such express statement is made congress did not intend to imply that similar adjustments were not necessary thus for example for alternative_minimum_tax purposes it was intended that sec_1211 limiting capital losses be computed using alternative_minimum_tax basis staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print therefore the capital_loss limitations of sec_1211 and sec_1212 apply in calculating a taxpayer’s amti and petitioner may not carry back the excess amt capital losses recognized in and to reduce his amti in and dollar_figure see 126_tc_205 c atnol petitioner asserts he is entitled to an atnol deduction for amt capital losses recognized in and and he is entitled to carry back the losses to reduce his amti generally a taxpayer may carry back a net_operating_loss nol back to the taxable years preceding the loss then forward to each of the taxable years following the lossdollar_figure sec_172 sec_172 defines an nol as the excess of the deductions allowed by this chapter over the gross_income as modified by sec_172 in the case of a noncorporate taxpayer the amount deductible on account of capital losses cannot exceed the amount includable on account of capital_gains sec_172 77_tc_570 petitioner argues that because the instructions to line of form_6251 alternative minimum tax--individuals for do not mention sec_1211 the instructions indicate that sec_1211 does not apply for purposes of calculating his amti we do not need to consider whether petitioner’s interpretation of the instructions is correct it is settled law that taxpayers cannot rely on informal irs instructions to justify a reporting position that is otherwise inconsistent with the controlling statutory provisions 620_f2d_153 7th cir affg tcmemo_1978_426 graham v commissioner tcmemo_1995_114 jones v commissioner tcmemo_1993_358 in the case of nols incurred in or sec_172 creates a 5-year carryback petitioner argues that he is entitled to relief from the 5-year carryback however because we conclude infra that petitioner is not entitled to an atnol petitioner’s argument is moot sec_1_172-3 income_tax regs as a result excess capital losses are not subject_to sec_172 and are excluded when computing an nol under sec_172 for amt purposes the atnol deduction is applied in lieu of sec_172 in determining amti sec_56 an atnol deduction is defined as the net_operating_loss_deduction allowable for the taxable_year under sec_172 subject_to exceptions under sec_56 sec_56 thus an atnol is computed under sec_172 and then adjusted pursuant to sec_56 sec_56 there is no exception under sec_56 that modifies sec_172 or d to allow excess capital losses to be used as deductions under sec_172 or to allow excess capital losses to be carried forward or back under sec_172 see merlo v commissioner supra pincite- instead remaining capital losses are governed by a separate carryover scheme prescribed in sec_1212 as described above therefore the court finds petitioner’s excess amt capital losses are excluded for purposes of calculating his atnol deduction as a result petitioner cannot carry back his amt capital losses realized in and under sec_56 and sec_172 d petitioner’s other arguments petitioner raises various other arguments in an attempt to deduct amt capital losses recognized in and carry back excess amt capital losses to reduce his and amti petitioner’s additional arguments can be grouped into three categories arguments premised on misinterpretations and misapplications of the code sections outlined above arguments based on congressional intent and arguments based on equity and public policy as outlined above the applicable code sections limit petitioner’s use of capital losses in the year they are recognized and do not allow petitioner to carry back his amt capital_loss therefore arguments misinterpreting and misapplying those sections will not be addressed individually petitioner asserts that the intent of congress in imposing an amt tax on deferral_preferences including isos was to accelerate the taxation of economic_income without creating an additional tax_liability thus petitioner argues the only way to comply with congressional intent is to allow him to carry back his amt capital_loss throughout his opening brief and reply brief petitioner focuses heavily on his interpretation of congressional intent to support these arguments specifically petitioner repeatedly references the senate report to the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 as authority for the asserted congressional intent see s rept 1986_3_cb_1 petitioner does not offer a specific citation but instead cites the senate report generally the senate report addresses the amt provisions on pages id pincite c b vol pincite the senate report does not directly support petitioner’s interpretation of congressional intent and the court finds no language supporting an inference of such intent see id therefore this court will not further consider petitioner’s arguments based upon his interpretation of congressional intent petitioner also advances several policy and legal considerations essentially petitioner is arguing under principles of equity he should be allowed to fully deduct his amt capital losses against amt ordinary_income and carry back excess amt capital losses to reduce his amti in the years at issue petitioner feels that applying the capital_loss limitations of sec_1211 and sec_1212 to the calculation of his amti results in harsh and unfair tax consequences this court has previously stated the unfortunate consequences of the amt in various circumstances have been litigated since shortly after the adoption of the amt in many different contexts literal application of the amt has led to a perceived hardship but challenges based on equity have been uniformly rejected it is not a feasible judicial undertaking to achieve global equity in taxation and if it were a feasible judicial undertaking it still would not be a proper one equity in taxation being a political rather than a jural concept the solution must be with congress speltz v commissioner t c pincite quoting 259_f3d_881 7th cir affg 114_tc_399 808_f2d_1338 9th cir affg tcmemo_1985_199 petitioner’s equity and public policy arguments offer no relief from the tax consequences of the amt as outlined above e sec_6662 sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of any underpayment attributable to a substantial_understatement_of_income_tax an understatement is the amount of the tax required to be shown on the return for the tax_year less the amount of the tax actually shown on the return reduced by any rebates sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_7491 provides that commissioner bears the burden of production with respect to accuracy-related_penalties see 116_tc_438 the amount of tax required to be shown on petitioner’s return for the taxable_year is dollar_figure petitioner reported a tax_liability of dollar_figure understating his liability by dollar_figure the understatement exceeds dollar_figure as well as percent dollar_figure of the amount required to be shown on the return the amount of tax required to be shown on petitioner’s return for the taxable_year is dollar_figure petitioner reported a tax_liability of dollar_figure understating his liability by dollar_figure the understatement exceeds dollar_figure as well as percent dollar_figure of the amount required to be shown on the return respondent met his burden of production under sec_7491 however the accuracy-related_penalty is not imposed upon any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 reliance on the advice of a tax professional may constitute reasonable_cause and good_faith if under all the facts and circumstances the reliance is reasonable and the taxpayer acted in good_faith id see 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs for a taxpayer to reasonably rely on the advice of a professional the taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner supra pincite petitioner asserts a reliance defense as the basis for relief from liability under sec_6662 petitioner hired mr isaacson an attorney with an ll m in taxation who specializes in federal tax law and provided him with all the necessary and accurate information with respect to all items reported on his returns using the information provided mr isaacson prepared a tax opinion letter which represented to petitioner there was a reasonable legal basis to fully deduct and carry back amt losses for the years at issue relying in good_faith upon this advice petitioner hired mr isaacson to prepare his amended_return which respondent accepted subsequent amended returns return and subsequent amended_return the deficiencies at issue were determined from the positions reported in the returns mr isaacson prepared on behalf of petitioner petitioner is unsophisticated in federal tax law for the foregoing reasons the court concludes petitioner reasonably and in good_faith relied on the advice of a competent professional and holds petitioner is not liable for the sec_6662 penalties in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
